Filed 12/27/22
                              CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                        (San Joaquin)
                                             ----


THE PEOPLE,                                                          C095640

                 Plaintiff and Respondent,                     (Super. Ct. No.
                                                            LODCRFE20060000384)
        v.

MATTHEW DOUGLAS WHITE,

                 Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of San Joaquin County, Lauren
P. Thomasson, Judge. Affirmed.

      Michelle T. LiVecchi-Raufi, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Christopher J. Rench and Doris
A. Calandra, Deputy Attorneys General, for Plaintiff and Respondent.


        In May 2006, 25-year old Matthew Douglas White, while drunk and speeding,
struck a car stopped on the shoulder of the highway with its hazard lights on, killing the
driver and injuring two passengers. (People v. White (Jan. 21, 2011, C063838) [nonpub.
opn.].) A jury found defendant guilty of second degree murder, gross vehicular
manslaughter while intoxicated, driving under the influence causing injury, and driving


                                              1
with a blood alcohol level of .08 percent or higher causing injury, with enhancements for
causing and inflicting great bodily injury on multiple victims.1 (Ibid.) The trial court
sentenced defendant to an indeterminate term of 15 years to life for second degree
murder, and a consecutive determinate middle term of two years for driving under the
influence with injury.2 The conviction became final, by defendant’s admission, in
December 2012.
         Some eight years later, in 2020, defendant requested and received a hearing
pursuant to People v. Franklin (2016) 63 Cal.4th 261 (Franklin) to make a record of
information relevant to an eventual youthful offender parole hearing. He then filed a
motion to vacate his sentence and remand for resentencing under In re Estrada (1965) 63
Cal.2d 740 (Estrada) based on amendments to Penal Code section 654 following the
passage of Assembly Bill No. 518 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 441, § 1;
Assembly Bill 518).3 The trial court denied the motion.
         Defendant appeals, arguing: (1) the Franklin hearing rendered the judgment
nonfinal and subject to Assembly Bill 518; (2) Assembly Bill 518 should be applied
retroactively to all convictions; and (3) failure to remand for resentencing would deprive
him of equal protection under the law. We will reject these contentions and affirm.
                                      I. DISCUSSION
         At the time of sentencing, section 654, former subdivision (a) required that a
defendant who committed an act punishable by two or more provisions of law be



1 Defendant was also found guilty of driving with a suspended license, exhibition of
speed, and unsafe passing on the right. (People v. White, supra, C063838.)
2 The trial court imposed and stayed the middle term of six years for gross vehicular
manslaughter while intoxicated, and the middle term of two years for driving under the
influence with a blood alcohol level in excess of 0.08 percent.
3   Undesignated statutory references are to the Penal Code.

                                               2
punished under the provision that provided for the longest possible term. (Stats. 1997,
ch. 410, § 1.) Effective January 1, 2022, Assembly Bill 518 amended section 654,
subdivision (a) to permit an act or omission punishable under two or more provisions of
law to “be punished under either of such provisions.” (§ 654, subd. (a); Stats. 2021, ch.
441, § 1.) Thus, under newly amended section 654, a trial court is no longer required to
punish under the longest possible term of imprisonment when multiple offenses are based
on the same act or omission. (People v. Mani (2022) 74 Cal.App.5th 343, 379.) Section
654 “now provides the trial court with discretion to impose and execute the sentence of
either term, which could result in the trial court imposing and executing the shorter
sentence rather than the longer sentence.” (Mani, supra, at p. 379.)
       The parties agree, as do we, that Assembly Bill 518 “applies retroactively to
defendants . . . whose convictions were not yet final when the law became effective
January 1, 2022.” (People v. Sek (2022) 74 Cal.App.5th 657, 673.) The parties also
agree that defendant’s conviction became final before Assembly Bill 518 went into
effect. The parties disagree, however, on whether Assembly Bill 518 may nonetheless
apply. We conclude it does not.
A.     Finality of Conviction
       Defendant argues he is entitled to remand under Assembly Bill 518 because the
law applies to convictions that are not yet final, and the Franklin hearing “is a substantive
hearing that reopens, unfinalizes, and corrects the prior sentence.” Defendant offers
several variations on this theme. First, he argues the Franklin hearing was “necessary to
cure the unconstitutionality of the prior sentence.” Second, he argues section 1204 and
California Rules of Court, rule 4.437 (rule 4.437), the procedures followed in Franklin
hearings, are procedural provisions for sentencing, and therefore, Franklin hearings can
only be procedurally valid if they are extended portions of the original sentencing
hearing. In a related vein, he observes the California Supreme Court has determined that
section 1203.01, a statute authorizing a trial court to receive postjudgment submissions

                                             3
for transmission to the Board of Parole Hearings, authorizes a trial court to convene a
Franklin hearing for a youthful offender whose judgment is final. (In re Cook (2019) 7
Cal.5th 439, 455 (Cook).) Relying on Cook, defendant argues, third, that if a Franklin
hearing is an expansion of section 1203.01, it must be considered an extension of the
original sentencing hearing. We disagree.
       Some background on Franklin hearings may be helpful before we address
defendant’s specific contentions. The United States Supreme Court and California
Supreme Court have declared that mandated life without parole sentences and their
equivalents imposed on juveniles are unconstitutional. (Miller v. Alabama (2012) 567
U.S. 460, 479; People v. Caballero (2012) 55 Cal.4th 262, 268.) The Legislature
responded to these precedents by adopting Senate Bill No. 260 (2013-2014 Reg. Sess.)
(Stats. 2013, ch. 312, § 4; Senate Bill 260) in 2014. Senate Bill 260 added section 3051
to the Penal Code. Under section 3051, a person incarcerated for a “controlling offense”
when the person was 25 years of age or younger is eligible for release on parole at a
“youth offender parole hearing.” (§ 3051, subds. (a)(1), (b).) Depending on the offense,
the hearing must be held no later than the prisoner’s 15th, 20th, or 25th year of
incarceration. (§ 3051, subd. (b).) The right to a youth offender parole hearing applies
retrospectively to all eligible youth offenders regardless of their date of conviction.
(Franklin, supra, 63 Cal.4th at p. 278.)
       To provide a meaningful opportunity for the youth offender to obtain release and
for the Board of Parole Hearings to “give great weight” to youth-related factors (§ 4801,
subd. (c)), the prisoner must be guaranteed a sufficient opportunity to put on the record
relevant information of his or her characteristics and circumstances at the time of the
offense. (Franklin, supra, 63 Cal.4th at pp. 282-284.) Hearings for admitting this
evidence are referred to as Franklin hearings. (See Cook, supra, 7 Cal.5th at pp. 458-
459.) In Franklin hearings, the trial court may receive submissions and testimony



                                              4
pursuant to procedures set forth in section 1204 and rule 4.437, and subject to the rules of
evidence. (Franklin, supra, at p. 284.)
       Contrary to defendant’s contention, a Franklin hearing does not reopen a final
judgment or sentencing. (People v. Lizarraga (2020) 56 Cal.App.5th 201, 207
(Lizarraga).)4 Rather, it is an “evidence preservation process” to gather evidence for the
eventual determination of parole, not a process to reopen or reconsider a sentence.
(Cook, supra, 7 Cal.5th at pp. 446; id. at p. 450.) Indeed, “a Franklin proceeding is
unrelated to the validity of the defendant’s sentence. Neither the entitlement to a youth
offender parole hearing, nor the evidence preservation process ‘disturb[s] the finality of
state convictions.’ ” (Id. at p. 451.)
       When the Legislature enacted section 3051, it “did not envision that the original
sentences of eligible youthful offenders would be vacated and that new sentences would
be imposed to reflect parole eligibility during the 15th, 20th, or 25th year of
incarceration. The continued operation of the original sentence is evident from the fact
that an inmate remains bound by that sentence, with no eligibility for a youthful offender
parole hearing, if ‘subsequent to attaining [26] years of age’ the inmate ‘commits an
additional crime for which malice aforethought is a necessary element . . . or for which
the individual is sentenced to life in prison.’ (§ 3051, subd. (h); [].) But section 3051 has
changed the manner in which the juvenile offender’s original sentence operates by
capping the number of years that he or she may be imprisoned before becoming eligible
for release on parole. The Legislature has effected this change by operation of law, with




4Defendant urges us to depart from Lizarraga by arguing it is not binding authority.
While we are aware that an opinion of an appellate court in another district is not
controlling, we are mindful that such a decision is persuasive authority. (People v.
McDonald (2013) 214 Cal.App.4th 1367, 1377.) Defendant offers no argument or
authority which would cause us to doubt the sound reasoning of the Lizarraga court.

                                              5
no additional resentencing procedure required.” (Franklin, supra, 63 Cal.4th at pp. 278-
279.)
        Just as the provision of a youth offender parole hearing does not affect the
underlying sentence, a Franklin hearing to ensure a fair parole hearing does not affect the
defendant’s final judgment. When a youth offender receives a Franklin hearing, the
offender “need not be resentenced” because the sentence remains valid. (Franklin, supra,
63 Cal.4th at p. 284.) At a Franklin hearing, the youth offender “may place on the record
any documents, evaluations, or testimony (subject to cross-examination) that may be
relevant at his eventual youth offender parole hearing, and the prosecution likewise may
put on the record any evidence that demonstrates the juvenile offender’s culpability or
cognitive maturity, or otherwise bears on the influence of youth-related factors. The goal
of any such proceeding is to provide an opportunity for the parties to make an accurate
record of the juvenile offender’s characteristics and circumstances at the time of the
offense so that the Board, years later, may properly discharge its obligation to ‘give great
weight to’ youth related factors (§ 4801, subd. (c)) in determining whether the offender is
‘fit to rejoin society’ despite having committed a serious crime ‘while he was a child in
the eyes of the law.’ ” (Ibid.) But a Franklin hearing does not reopen or affect the
defendant’s sentence. (Lizarraga, supra, 56 Cal.App.5th at p. 207.)
        Defendant argues Franklin hearings are substantive hearings because they are
“necessary to cure the unconstitutionality of the prior sentence.” This argument is
without merit. Senate Bill 260 cured an unconstitutional juvenile sentence by mandating
a parole hearing where a meaningful opportunity for parole was not part of the original
sentence. (Franklin, supra, 63 Cal.4th at pp. 277-280.) A Franklin hearing is designed
to ensure only that the eventual parole hearing is fair. The California Supreme Court has
expressed no view on whether a Franklin hearing is constitutionally required. (Cook,
supra, 7 Cal.5th at p. 458.) It has, however, stated that a Franklin hearing is not related
to the sentence and does not reopen the underlying conviction. (Id. at p. 451.)

                                              6
       Defendant’s argument that Franklin hearings are without statutory authorization
unless they are considered to be extended parts of the original sentencing hearing is also
incorrect. Although Franklin hearings follow the procedures provided in section 1204
and rule 4.437, those provisions are not the basis for the hearings. The Cook court held
section 1203.01, subdivision (a), augmented by the court’s inherent authority to craft
necessary procedures under Code of Civil Procedure section 187, grants the trial court
authority to conduct a Franklin hearing. (Cook, supra, 7 Cal.5th at p. 452.) Section
1203.01, subdivision (a) authorizes the judge, the district attorney, defense counsel, and
the investigating law enforcement agency, “after judgment has been pronounced,” to file
with the court clerk brief statements of their views regarding the person “convicted or
sentenced and the crime committed,” along with any probation reports. (§ 1203.01, subd.
(a).) The clerk will then forward the statements to the Department of Corrections and
Rehabilitation, thereby providing information to assist the effective administration of law,
including parole laws. (§ 1203.01, subd. (a); Cook, supra, at p. 453.)
       The Cook court determined that section 1203.01’s purpose parallels that of a
Franklin hearing, which is to preserve information and make it available at an eventual
youth offender parole hearing. (Cook, supra, 7 Cal.5th at p. 453.) The court also stated
that recognizing a trial court’s authority under section 1203.01 to gather youth offender
evidence effectuates sections 3051 and 4801. (Cook, supra, at p. 453.) Under Cook,
then, Franklin hearings have statutory authority separate and apart from the actual
sentencing.
       Defendant’s argument that, if a Franklin hearing is an expansion of section
1203.01, it must be considered an extension of the original sentencing is also without
merit. The process provided in section 1203.01 is not part of the defendant’s actual
sentence. It occurs “after judgment [is] pronounced.” (§ 1203.01, subd. (a).) In a
criminal case, the trial court’s oral pronouncement of sentence constitutes the judgment.
(People v. Villatoro (2020) 44 Cal.App.5th 365, 369.) Thus, the section 1203.01 process

                                             7
begins after sentencing. Moreover, nothing in section 1203.01 authorizes the court to
reconsider the sentence. It merely authorizes the court and the participating parties to
submit information about the defendant for use by the Department of Corrections and
Rehabilitation. Thus, an extension of section 1203.01 to authorize a Franklin hearing,
like section 1203.01 itself, is not part of the sentence or judgment and does not authorize
revisiting the sentence.
       For all these reasons, we reject defendant’s argument that the Franklin hearing
rendered the judgment nonfinal and subject to Assembly Bill 518.
B.     Retroactivity of Assembly Bill 518
       Defendant next argues that remand for resentencing would be appropriate, even
assuming the judgment is final. He observes that the Legislature’s intent was to reverse
“tough on crime” policies and restore discretion to judges. This intent, he says, would be
best served by applying Assembly Bill 518 retroactively to all convictions, whether or not
they are final. We are not persuaded.
       New criminal laws generally do not apply to prosecutions initiated before the law
went into effect. (§6; Estrada, supra, 63 Cal.2d at pp. 746-748.) Our Supreme Court
recognized an exception to this rule in Estrada, which held that new laws that mitigate
punishment are presumed to apply to cases charged before the law’s enactment but which
are not yet final. (Estrada, supra, at p. 745.) “Absent evidence to the contrary, we
presume that when the Legislature ‘amends a statute so as to lessen the punishment,’ it
‘must have intended that the new statute imposing the new lighter penalty now deemed to
be sufficient should apply to every case to which it constitutionally could apply.’ ”
(People v. Padilla (2022) 13 Cal.5th 152, 160 (Padilla).)
       The California Supreme Court has not delineated the constitutional parameters of
the “ ‘Legislature’s power to intervene in judicial decisionmaking,’ ” but it has stated that
“any restrictions on that power would attach at ‘the conclusion of a criminal proceeding
as a whole’ – i.e., when ‘ “the last word of the judicial department with regard to a

                                              8
particular case or controversy” ’ has issued.” (Padilla, supra, 13 Cal.5th at p. 161.) “The
key date is the date of final judgment. . . . [¶] . . . [¶] . . . The amendatory act imposing
the lighter punishment can be applied constitutionally to acts committed before its
passage provided the judgment convicting the defendant of the act is not final.” (Estrada,
supra, 63 Cal.2d at pp. 744-745.)
       This is not to say the Legislature cannot enact laws which affect final judgments.
Our Supreme Court has approved laws “that alter indisputably final cases when they
create new rules or procedures by which a defendant may seek relief.” (Padilla, supra,
13 Cal.5th at p. 161; see People v. Esquivel (2021) 11 Cal.5th 671, 677.) However,
where the new legislation provides no new rules or procedures for relief, the Estrada
presumption applies: “[A]bsent a discernable intent to the contrary, ameliorative criminal
laws apply to all nonfinal cases.” (Padilla, supra, at p. 162.) And they apply
retroactively only to nonfinal cases. (Estrada, supra, 63 Cal.2d at p. 746.)
       Our Supreme Court has also “made clear that in order to rebut Estrada’s inference
of retroactivity concerning ameliorative statutes, the Legislature must ‘demonstrate its
intention with sufficient clarity that a reviewing court can discern and effectuate it.’ ”
(People v. Frahs (2020) 9 Cal.5th 618, 635.) Nothing in Assembly Bill 518 suggests the
Legislature intended to alter the Estrada presumption here. Assembly Bill 518 is silent
on the question of retroactivity and provides no mechanism by which youth offenders
whose convictions are final can petition for resentencing. Accordingly, we conclude
Assembly Bill 518’s retroactivity extends only to defendants whose cases were not final
at the time the new law was enacted. (See Lizarraga, supra, 56 Cal.App.5th at pp. 207-
208.) Defendant’s judgment became final before Assembly Bill 518 was enacted;
therefore, the ameliorative provisions of the new law are not available to him.
C.     Equal Protection
        Finally, defendant argues that our failure to remand for resentencing under
Assembly Bill 518 would deprive him of equal protection under the state and federal

                                               9
constitutions. He argues Assembly Bill 518 draws an arbitrary distinction between
defendants whose judgments became final before the effective date of the new law and
those whose judgments became final afterwards. He argues no compelling interest or
even rational basis justifies such a distinction. We disagree.
       Relying on People v. Olivas (1976) 17 Cal.3d 236, 251, defendant argues that
strict scrutiny applies where the state makes sentencing distinctions between persons
similarly situated. Our Supreme Court, however, has explained that Olivas does not
require “ ‘the courts to subject all criminal classifications to strict scrutiny requiring the
showing of a compelling state interest therefor.’ ” (People v. Wilkinson (2004) 33
Cal.4th 821, 838, quoting People v. Davis (1979) 92 Cal.App.3d 250, 258.)
       Contrary to defendant’s suggestion, “[a] criminal defendant has no vested interest
‘ “in a specific term of imprisonment or in the designation a particular crime receives.” ’
([People v. Wilkinson, supra, 33 Cal.4th] at p. 838.) It is both the prerogative and the
duty of the Legislature to define degrees of culpability and punishment, and to distinguish
between crimes in this regard. (Id. at p. 840.) Courts routinely decline to intrude upon
the ‘broad discretion’ such policy judgments entail. (People v. Ward (2005) 36 Cal.4th
186, 217.) Equal protection analysis does not entitle the judiciary to second-guess the
wisdom, fairness, or logic of the law. (Heller v. Doe (1993) 509 U.S. 312, 319 (Heller).”
(People v. Turnage (2012) 55 Cal.4th 62, 74.)
       Because Assembly Bill 518’s differing treatment of defendants whose judgments
are not final does not involve a fundamental right, and defendant does not contend the
measure discriminates against members of a suspect class, it need only survive rational
basis review to be constitutional. Under that standard of review, “equal protection of the
law is denied only where there is no ‘rational relationship between the disparity of
treatment and some legitimate governmental purpose.’ (Heller, supra, 509 U.S. 312,
320.) In other words, the legislation survives constitutional scrutiny as long as there is



                                              10
‘ “any conceivable state of facts that could provide a rational basis for the
classification.” ’ ” (People v. Turnage, supra, 55 Cal.4th at p. 74.)
       Such a rational basis exists here. The California Supreme Court has recognized
that the Legislature has a rational basis for refusing to make new laws that reduce
criminal sentences fully retroactive—namely, “to assure that penal laws will maintain
their desired deterrent effect by carrying out the original prescribed punishment as
written.” (In re Kapperman (1974) 11 Cal.3d 542, 546.) The voters have the same
prerogative. (People v. Floyd (2003) 31 Cal.4th 179, 188.) Consequently, “ ‘[a]
reduction of sentences only prospectively from the date a new sentencing statute takes
effect is not a denial of equal protection.’ ” (Id. at p. 189.) By the same reasoning,
limiting a sentence reduction’s retroactivity to cases not then final also does not deny
equal protection. (Lizarraga, supra, 56 Cal.App.5th at pp. 208-210.)
       “ ‘A refusal to apply a statute retroactively does not violate the Fourteenth
Amendment. (People v. Aranda (1965) 63 Cal.2d 518, 532.) ‘[T]he Fourteenth
Amendment does not forbid statutes and statutory changes to have a beginning and thus
to discriminate between the rights of an earlier and later time.’ (Sperry & Hutchinson
Co. v. Rhodes (1911) 220 U.S. 502, 505.)” (Baker v. Superior Court (1984) 35 Cal.3d
663, 668-669.) Limiting Assembly Bill 518’s retroactivity to defendants whose cases are
not yet final thus does not violate defendant’s equal protection rights.




                                             11
                                  II. DISPOSITION
      The judgment is affirmed.


                                                    /S/

                                             RENNER, J.



We concur:


/S/

HOCH, Acting P. J.


/S/

EARL, J.




                                        12